     Case 2:19-cv-00300-TLN-EFB Document 12 Filed 05/12/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARVIN PACK, Jr.,                                  No. 2:19-cv-00300-TLN-EFB
12                       Plaintiff,
13           v.                                          ORDER
14    JOE LIZARRAGA, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On March 19, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. (ECF No. 11.) Plaintiff has

23   not filed objections to the findings and recommendations.

24          The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed March 19, 2020 (ECF No. 11), are

28                ADOPTED IN FULL;
                                                         1
     Case 2:19-cv-00300-TLN-EFB Document 12 Filed 05/12/20 Page 2 of 2

 1        2. Plaintiff’s First Amended Complaint (ECF No. 10) is DISMISSED without leave to

 2           amend for failure to state a cognizable claim; and

 3        3. The Clerk of the Court is directed to close the case.

 4        IT IS SO ORDERED.

 5   DATED: May 11, 2020

 6

 7

 8
                                                        Troy L. Nunley
 9                                                      United States District Judge
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
